Name: 79/706/EEC: Commission Decision of 26 July 1979 approving the plan submitted by the Republic of Malta for the eradication of African swine fever and the re-stocking of pig farms
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-15

 Avis juridique important|31979D070679/706/EEC: Commission Decision of 26 July 1979 approving the plan submitted by the Republic of Malta for the eradication of African swine fever and the re-stocking of pig farms Official Journal L 207 , 15/08/1979 P. 0037 - 0037 Greek special edition: Chapter 03 Volume 26 P. 0065 ****( 1 ) OJ NO L 133 , 31 . 5 . 1979 , P . 29 . COMMISSION DECISION OF 26 JULY 1979 APPROVING THE PLAN SUBMITTED BY THE REPUBLIC OF MALTA FOR THE ERADICATION OF AFRICAN SWINE FEVER AND THE RE-STOCKING OF PIG FARMS ( 79/706/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 79/510/EEC OF 24 MAY 1979 ON FINANCIAL AID FROM THE COMMUNITY FOR THE ERADICATION OF AFRICAN SWINE FEVER IN MALTA ( 1 ), AND IN PARTICULAR ARTICLES 2 AND 4 THEREOF , WHEREAS , BY LETTER OF 27 JUNE 1979 , THE REPUBLIC OF MALTA COMMUNICATED TO THE COMMISSION A PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER AND THE RE-STOCKING OF PIG FARMS ; WHEREAS , AFTER EXAMINATION , THIS PLAN PROVES TO BE IN ACCORDANCE WITH THE ABOVEMENTIONED DECISION , AND IN PARTICULAR WITH THE CRITERIA LAID DOWN IN ARTICLE 3 THEREOF ; WHEREAS , THEREFORE , THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE FULFILLED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER AND THE RE-STOCKING OF PIG FARMS SUBMITTED BY THE REPUBLIC OF MALTA IS HEREBY APPROVED . ARTICLE 2 THE THREE-YEAR PERIOD FOR THE IMPLEMENTATION OF THE PLAN REFERRED TO IN ARTICLE 1 SHALL RUN FROM 1 AUGUST 1979 . DONE AT BRUSSELS , 26 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT